ORDER

PER CURIAM.
Mary L. Hale was convicted in Gasco-nade County of one count of a violating section 575.080 RSMo 2000, making a false report to police officers. The violation is a class B misdemeanor and she was ordered to pay court costs and assessed a fíne of $500.00.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).